FILED
                           NOT FOR PUBLICATION                             AUG 13 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DEAN FRANCIS PACE,                               No. 11-57203

              Plaintiff - Appellant,             D.C. No. 2:11-cv-02184-CBM-
                                                 JEM
  v.

BANK OF AMERICA CORPORATION                      MEMORANDUM*
and FIA CARD SERVICES N.A.,

              Defendants - Appellees.


                  Appeal from the United States District Court
                      for the Central District of California
              Consuelo B. Marshall, Senior District Judge, Presiding

                            Submitted August 9, 2013**
                               Pasadena, California

Before: SILVERMAN and WARDLAW, Circuit Judges, and GEORGE, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lloyd D. George, Senior District Judge for the U.S.
District Court for the District of Nevada, sitting by designation.
                                          -2-
      Dean Francis Pace appeals the district court’s order dismissing his first

amended complaint and denying his motion for leave to file a second amended

complaint. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm in part

and reverse and remand in part.

      Pace, appearing pro se, filed a complaint claiming that Bank of America

Corporation, and its wholly owned subsidiary FIA Card Services N.A., violated the

Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b), by inaccurately reporting two

of his credit card accounts as delinquent and then failing to correct the error.

      Under 15 U.S.C. § 1681s-2(b), Appellees’ obligation to correct an error is

triggered only if they receive a notice of a dispute from a credit reporting agency.

See Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1154 (9th Cir. 2009)

(explaining that the § 1681s-2(b) “obligations are triggered upon notice of

dispute—that is, when a person who furnished information to a CRA receives

notice from the CRA that the consumer disputes the information”). Pace did not

make this allegation. The district court properly held that Pace’s claim, based the

allegation that he personally sent his dispute to Appellees, failed as a matter of law.

Id. (“[N]otice of a dispute received directly from the consumer does not trigger

furnishers’ duties under subsection (b)”).
                                          -3-
      However, the district court erred in denying Pace leave to file the second

amended complaint. The second amended complaint alleges that Pace sent dispute

letters to the credit reporting agencies and Pace deletes the allegation that the credit

reporting agencies did not notify Appellees of the dispute. Under § 1681i, the

credit reporting agencies were required to notify Appellees of Pace’s dispute

within five days of receiving his dispute. 15 U.S.C § 1681i(a)(2)(A). Viewing the

complaint in the light most favorable to the pleader, it is reasonable to infer that the

credit reporting agencies obeyed the law, and that Appellees received notice of

Pace’s dispute from the credit reporting agencies. See Daniels-Hall v. Nat’l Educ.

Ass’n, 629 F.3d 992, 998 (9th Cir. 2010); see also Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) ("A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged."). This, in turn, would have triggered Appellees’

obligations under 15 U.S.C. § 1681s-2(b). Pace adequately alleges that Appellees

did not meet those obligations, and otherwise has stated a prima facie claim for

relief under 15 U.S.C. § 1681s-2(b).

         We AFFIRM the district court’s grant of Appellees’ motion to dismiss

and REVERSE and REMAND the district court’s denial of Pace’s motion for

leave to file a second amended complaint. Each party to bear its own costs.
-4-